Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 12, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 24-25 recites “…the emitter structure can be turned on by at least one trigger structure…”, the term "can be" is indefinite because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a capability that is a mere possibility that is not required.  
Claim 1 recites the limitation "the emitter structure" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the emitter structure” refers to “the at least one front-side turn-on structure”, “the at least one rear-side turn-on structure” or both. Clarification is required.
Claim 1 recites the limitation "the electrode" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-23 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 9741839).
Regarding claim 24, Nakagawa discloses a method for operating a short-circuit semiconductor component that includes a semiconductor body having a rear-side base region (2) of a first conduction type, an inner region (1) of a second conduction type complementary to the first conduction type, and a front-side base region (3) of the first conduction type successively arranged in a vertical direction starting from a rear side, at least one front-side turn-on structure (4,4’) is embedded in the front-side base region and/or at least one rear-side turn-on structure is embedded in the rear-side base region, and at least one trigger structure (11,10) coupled to the front-side base region (3) or the rear-side base region (2) that turns on the at least one front-side turn-on structure (4,4’) and/or the at least one rear-side turn-on structure [Fig. 1, col. 2, line 63 to col. 2, line 12] the method comprising:
activating the at least one trigger structure (11,10) with an electrical turn-on signal to inject an electrical current surge into the semiconductor body between the at least one trigger structure (11,10) and the at least one front-side turn-on structure (4,4’) or between the at least one trigger structure and the at least one rear-side turn-on structure [Fig. 1, col. 2, line 63 to col. 2, line 12], 
to irreversibly destroy at least one of a first semiconductor junction formed between the at least one front-side turn-on structure (4’) and the front-side base region (3), a second semiconductor junction formed between the front-side base region (3) and the inner region (1), a rear-side first semiconductor junction formed between the at least one rear-side turn-on structure and the rear-side base region, or a rear-side second semiconductor junction formed between the rear-side base region and the inner region [Fig. 1 and col. 11, line 62 to col. 12, line 10].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 12, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 9741839).
Regarding claim 1, Nakagawa discloses a short-circuit semiconductor component comprising, 
a semiconductor body, the semiconductor body including a rear-side base region (2) of a first conduction type, an inner region (1) of a second conduction type complementary to the first conduction type, and a front-side base region (3) of the first conduction type successively arranged in a vertical direction starting from a rear side of the semiconductor body [Fig. 1], 
a rear-side center determined by its geometric center of gravity towards a front side, which is opposite to the rear side [Fig. 1, consider the radial direction]; 
a front-side center determined by its geometric center of gravity [Fig. 1, consider the radial direction], 
wherein the rear-side base region (2) is connected in an electrically conductive manner to a rear-side electrode (10), the rear-side electrode having a lateral rear-side electrode width (Wer) [Fig. 1],
wherein the front-side base region (3) is connected in an electrically conductive manner to a front-side electrode (9,14), the front-side electrode having a lateral front-side electrode width (Wev) [Fig. 1],
wherein at least one front-side turn-on structure (4,4’) is embedded in the front-side base region (3), the at least one front-side turn-on structure at least partially covered by the front-side electrode (9,14) and/or at least one rear-side turn-on structure is embedded in the rear-side base region, the at least one rear-side turn-on structure at least partially covered by the rear-side electrode [Fig. 1], 
wherein the at least one front-side turn-on structure (4,4’) and the at least one rear-side turn-on structure is an emitter structure of the second conductive type, the emitter structure is contacted in an electrically conductive manner to the electrode applied to the base region, the emitter structure “can be” turned on by at least one trigger structure (11), the at least one trigger structure is activated by an electrical turn-on signal supplied to it [Fig. 1, col. 2, line 63 to col. 2, line 12], 
wherein the at least one front-side turn-on structure (4,4’) has a lateral front-side turn- on structure width (Wsv) determined by its lateral extent, and the at least one rear-side turn-on structure has a lateral rear-side turn-on structure width (Wsr) determined by its lateral extent [Fig. 1], wherein a ratio of the lateral front-side turn-on structure (4,4’) width (Wsv) (15,16) to the corresponding lateral front-side electrode width (Wev) (14) is less than 1 and/or a ratio of the lateral rear-side turn-on structure width (WSR) to the corresponding lateral rear-side electrode width (WER) is less than 1 [Fig. 1, consider the length of electrode 14 that is longer than the length of region 15 or region 16], 
characterized in that 
the at least one trigger structure (11) is configured to inject an electrical current surge into the semiconductor body between the at least one trigger structure and the at least one front-side and/or at least one rear-side turn-on structure, to irreversibly destroy a first semiconductor junction formed between the at least one front-side turn-on structure and the front-side base region and/or a second semiconductor junction formed between the front-side base region and the inner region, or to irreversibly destroy a rear-side first semiconductor junction formed between the rear-side turn-on structure and the rear- side base region and/or a rear-side second semiconductor junction formed between the at least one rear-side base region and the inner region [Fig. 1 and col. 11, line 62 to col. 12, line 10].
In regards to the recited ratio, it would have been obvious to one of ordinary skill in the art to include a ratio of less than 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Huang, 40 USPQ2d 1685,1688(Fed. Cir. 1996) citing In re Aller, 105 USPQ 233., 235 (CCPA 1955).
Regarding claim 3, Nakagawa discloses that the semiconductor body, in a region into which the current surge is injected, which is situated between the trigger structure and the front-side and/or rear- side turn-on structure, has a resistance of less than about 10 Ω in the radial direction [considered the p-type silicon material in portions of base region 3,103. See Fig. 1 and col. 2, lines 9-13].
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to include a ratio of less than 4/5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Huang, 40 USPQ2d 1685,1688(Fed. Cir. 1996) citing In re Aller, 105 USPQ 233., 235 (CCPA 1955).
Regarding claim 12, Nakagawa discloses the trigger structure is a gate electrode (11), and the turn-on signal is the current surge injected by the trigger structure into the semiconductor body [Fig. 1].
Regarding claim 16, Nakagawa discloses the at least one front-side turn-on structure (4,4’) is spaced apart in the radial direction from the trigger structure (11) and has at least one turn-on structure segment (4,4’) with a turn-on structure width (Wuv), which extends in a circumferential direction of the semiconductor body and is smaller everywhere than a closed circumferential length extending through the turn-on structure segment in the circumferential direction around the center [Fig. 1].
Regarding claim 17, Nakagawa discloses at least two turn-on structure segments (4,4’) that are separate from each other are provided in the circumferential direction of the semiconductor body [Fig. 1].
Regarding claim 21, Nakagawa discloses characterized in that the thickness of the front-side base region and/or the rear-side base region in the vertical direction is at least 50 um [col. 14, lines 10-13]. The court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Applicant Admitted Prior Art (as filed).
Regarding claim 22, Nakagawa as combined appears not to explicitly disclose that the front-side electrode and the rear-side electrode are each press-contacted in an electrically conductive manner by means of a metallic contact disk.
However, the Applicant Admitted Prior Art (See Fig. 1 and page 5, lines 15-30) disclosing the preceding as background) discloses that press-contacting thyristor electrodes via copper contact discs across the entire electrode surface provides a small contact resistance and as small a forward loss as possible (See Fig. 1 and page 5, lines 15-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the press-contacting configuration disclosed to provide as small a forward contact loss as possible.  In so doing, the front-side electrode and the rear-side electrode are each press-contacted in an electrically conductive manner by means of a metallic contact disk.
Regarding claim 23, Nakagawa as combined therein discloses that the lateral width of the respective contact disk corresponds to the lateral electrode width (WEV, WER) of the corresponding press-contacted electrode (See Fig. 1 and page 5, lines 15-30).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7, 12, and 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16965432 in view of Nakagawa (US 9741839).
The copending claims recites the following claimed limitations: 



Claims
Current Application
1
4
5
7
12
15
16
17
18
19
20
22
23

Copending
Application
1
2
3
4
5
7
9
10
11
1
15
16
17



Regarding claims 3  and 21, the claims are drawn to the same patentable features and any difference are minor and would have been obvious to one skilled in the art in view of Nakagawa (see claim rejections above). The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).    
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Nakagawa is silent with respect to the claimed ratio. However, the examiner disagrees. For example, Figure 1D in Nakagawa discloses an electrode 14 having a length that is longer than the length of region 15 or region 16. Hence, the ratio of widths is less than 1. 
In regards to the limitation about injecting an electrical current surge to irreversible destroy a junction, it is noted that Nakagawa discloses the argued limitation in column 11, line 62 to column 12, line 10. 
Therefore, applicant' s arguments are not persuasive and hence, the rejection is considered to be proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/          Primary Examiner, Art Unit 2815